PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Florinel G. Balteanu, et al. 
Application No. 16/991,903
Filed: August 12, 2020
For: VOLTAGE LEVEL SHIFTERS FOR SWITCHES IN RADIO FREQUENCY APPLICATIONS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision in response to the Petition for Revival of an Application for Patent Abandoned Unintentionally Under 37 CFR 1.137(b), filed June 23, 2022, which is being treated as a petition to revive the above-identified application under the unintentional provisions of 37 CFR 137(a)1.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee on or before 
April 26, 2022, as required by the Notice of Allowance and Fee(s) Due mailed January 26 2022, which set a period for reply of three (3) months. Accordingly, the date of abandonment of this application is April 27, 2022.  A Notice of Abandonment was mailed on May 13, 2022.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required reply in the form of the $1,200.00 issue fee; (2) the petition fee of $2,100.00; and (3) an adequate statement of unintentional delay2.

This application is being referred to Office of Data Management for further processing into a patent.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 
272-1058.  Telephone inquiries related to processing as a patent should be directed to (571) 
272-4200.

/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions





    
        
            
        
            
    

    
        1 Effective December 18, 2013, the provisions under 37 CFR 1.137(b) to revive an unintentionally abandoned application were removed and replaced with provisions to revive an unintentionally abandoned application under 37 CFR 1.137(a).
        2 37 CFR 1.137(b)(4) requires a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.  Since the statement appearing in the petition varies from the language required by 37 CFR 1.137(b)(4), the statement is being construed as the required statement.  Petitioner must notify the Office if this is not a correct reading of the statement appearing in the petition.